DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6 July 2022.  The reference EP 0326369 A2 is not considered as it is unclear how a magnetic recording and reproducing apparatus is relevant to the hydrogen filling station. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the detector and controller in claims 1-2, 4, 15, and 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 4 is objected to because of the following informalities:  
Line 4, “using hydrogen with hydrogen” should be amended to “with hydrogen”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  
Line 3, “using hydrogen with hydrogen” should be amended to “with hydrogen”.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  
Line 4, “using hydrogen with hydrogen” should be amended to “with hydrogen”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has the limitation of “a detector” in line 2 of the claim. While it does state in paragraph [00034] that the detector can be located in the first storage tank, it is unclear as to how the detector is structurally. For purposes of examination the limitation “a detector” will be interpreted as a detector for pressure within the first storage tank.  
Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 2 has the limitation of “the detector” in line 6 of the claim. While it does state in paragraphs [00034] and [00036] that the detector can be located in the first storage tank as well as the second storage tank, it is unclear as to how one detector, due to antecedent basis, is located in both the first and the second storage tank. For purposes of examination the limitation “the detector” will be interpreted as the same detector for both the first and second storage tank. 
Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 4 has the limitation of “the detector” in line 10 of the claim. In the specification it is unclear as to where the detector is located within the Figures. While it does state in paragraphs [00034], [00036], and [00041] that the detector can detect the pressure within the first storage tank, second storage tank, and hydrogen storage cylinder. Additionally, the detector can be in the first storage tank, second storage tank, and hydrogen dispenser. It is unclear as to how one detector can detect multiple pressure from multiple areas within the hydrogen filling station. For purposes of examination the limitation “the detector” will be interpreted as the same detector for both the first and second storage tank as well as the hydrogen dispenser. 
Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 15 has the limitation of “the detector” in line 6 of the claim. While it does state in paragraphs [00034] and [00036] that the detector can be located in the first storage tank as well as the second storage tank, it is unclear as to how one detector, due to antecedent basis, is located in both the first and the second storage tank. For purposes of examination the limitation “the detector” will be interpreted as the same detector for both the first and second storage tank. 
Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 17 has the limitation of “the detector” in line 10 of the claim. In the specification it is unclear as to where the detector is located within the Figures. While it does state in paragraphs [00034], [00036], and [00041] that the detector can detect the pressure within the first storage tank, second storage tank, and hydrogen storage cylinder. Additionally, the detector can be in the first storage tank, second storage tank, and hydrogen dispenser. It is unclear as to how one detector can detect multiple pressure from multiple areas within the hydrogen filling station. For purposes of examination the limitation “the detector” will be interpreted as the same detector for both the first and second storage tank as well as the hydrogen dispenser. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 15-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation " wherein the number of the first storage tank is 1, and the number of the second storage tanks is 2" in lines 2-3 of the claim.  It is unclear if the limitation is simply numbering the first storage tank as one or if there is only one tank for the first storage tank whereas the second storage tank is numbered as two or if there are multiple tanks within the second storage tank. For purposes of examination, the limitation will be considered as numbering the storage tanks. 
Claim 16 recites the limitation " wherein the number of the first storage tank is 1, and the number of the second storage tanks is 2" in lines 2-3 of the claim.  It is unclear if the limitation is simply numbering the first storage tank as one or if there is only one tank for the first storage tank whereas the second storage tank is numbered as two or if there are multiple tanks within the second storage tank. For purposes of examination, the limitation will be considered as numbering the storage tanks. 
Claim 8 recites the limitation "detecting a pressure of the first storage tank" in line 6 of the claim.  It is unclear as to what structure is detecting the pressure within the method. For purposes of examination, any structure that can detect the pressure of the first storage bank will be considered.
Claim 8 recites the limitation "controlling the first compressor to inflate and pressurize the first storage tank" in line 7 of the claim.  It is unclear as to what structure is controlling the first compressor and the second compressor in the method. For purposes of examination, any structure that can control the first and second compressor will be considered. 
Claim 9 recites the limitation "detecting a pressure of the second storage tank" in line 5 of the claim.  It is unclear as to what structure is detecting the pressure within the method. For purposes of examination, any structure that can detect the pressure of the second storage bank will be considered.
Claim 10 recites the limitation "detecting a pressure of the hydrogen storage container" in line 7 of the claim.  It is unclear as to what structure is detecting the pressure within the method. For purposes of examination, any structure that can detect the pressure of the first storage bank will be considered.

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Xu (CN 106195618 A) in view of Nagura (US 20150167895 A1).
Regarding Claim 8:
Xu discloses a hydrogen filling station control system (Abstract), comprising:
Wherein the method uses a first compressor (21, Figure 1), a second compressor (22, Figure 1) and a first storage tank (61, Figure 1), the method comprising: 
detecting a pressure of the first storage tank (Paragraphs [0024-0025]); 
controlling the first compressor to inflate and pressurize the first storage tank (Paragraph [0025]). 
	Xu does not disclose:
Wherein a discharge pressure of the first compressor is smaller than a gas storage pressure of the first storage tank, and a discharge pressure of the second compressor is larger than or equal to the gas storage pressure of the first storage tank, and 
controlling, when the pressure of the first storage tank is equal to a first preset pressure, the second compressor to inflate and pressurize the first storage tank.
	Nagura teaches a gas-filling apparatus comprising:
Wherein a discharge pressure of the first compressor is smaller than a gas storage pressure of the first storage tank, and a discharge pressure of the second compressor is larger than or equal to the gas storage pressure of the first storage tank (Paragraphs [0075] and [0086]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Xu to include a discharge pressure of the first compressor is smaller than a gas storage pressure of the first storage tank, and a discharge pressure of the second compressor is larger than or equal to the gas storage pressure of the first storage tank as taught by Nagura with the motivation to fill the storage tanks with gas before dispensing. 

The limitation “when the pressure of the first storage tank is equal to a first preset pressure, the second compressor to inflate and pressurize the first storage tank” is considered a contingent limitation (See MPEP 2111.04 II). The method step is not completed unless the condition of a first preset pressure is met. If it is not met, then the step is not completed. 


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Nagura in further view of Furuta (JP 2018054032 A).
Regarding Claim 9:
Xu discloses:
wherein the method also uses a second storage tank (62, Figure 1), the method further comprising: 
a first compressor (21, Figure 1);
detecting a pressure of the second storage tank (Paragraphs [0024-0025]); 
controlling the first compressor to inflate and pressurize the second storage tank (Paragraph [0025]).
	Xu and Nagura do not teach:
Wherein the discharge pressure of the first compressor is larger than or equal to a gas storage pressure of the second storage tank, and
controlling, when the pressure of the second storage tank is equal to a second preset pressure, the second compressor to inflate and pressurize the second storage tank.
	Furuta teaches a high-pressure hydrogen manufacturing system comprising:
Wherein the discharge pressure of the first compressor (260, Figure 2) is larger than or equal to a gas storage pressure of the second storage tank (Paragraphs [0032] and [0035]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Xu to include the discharge pressure of the first compressor is larger than or equal to a gas storage pressure of the second storage tank as taught by Furuta with the motivation fuel a vehicle at peak time at a higher flow rate. 

The limitation “when the pressure of the second storage tank is equal to a second preset pressure, the second compressor to inflate and pressurize the second storage tank” is considered a contingent limitation (See MPEP 2111.04 II). The method step is not completed unless the condition of a second preset pressure is met. If it is not met, then the step is not completed. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Nagura in further view of Handa (US 20070051423 A1), Okuno (US 20160265720 A1), and Takata (US 20120216915 A1).
Regarding Claim 10:
Xu discloses:
The second storage tank (62, Figure 1) and a first storage tank (61, Figure 1).
	Xu does not disclose:
Wherein the method also uses a first hydrogen dispenser configured to fill a hydrogen storage cylinder of a user using hydrogen with hydrogen, wherein the gas storage pressure of the second storage tank is smaller than a filling pressure of the first hydrogen dispenser, and the gas storage pressure of the first storage tank is larger than or equal to the filling pressure of the first hydrogen dispenser, the method comprising: 
detecting a pressure of the hydrogen storage cylinder; 
controlling the second storage tank to provide hydrogen to the first hydrogen dispenser; and 
controlling, when the pressure of the hydrogen storage cylinder is equal to a third preset pressure, the first storage tank to provide hydrogen to the first hydrogen dispenser.
	Nagura teaches:
		A first hydrogen dispenser (Paragraph [0041]).
	Xu and Nagura do not teach:
Wherein the method also uses a first hydrogen dispenser configured to fill a hydrogen storage cylinder of a user using hydrogen with hydrogen, wherein the gas storage pressure of the second storage tank is smaller than a filling pressure of the first hydrogen dispenser, and the gas storage pressure of the first storage tank is larger than or equal to the filling pressure of the first hydrogen dispenser, the method comprising: 
detecting a pressure of the hydrogen storage cylinder; 
controlling the second storage tank to provide hydrogen to the first hydrogen dispenser; and 
controlling, when the pressure of the hydrogen storage cylinder is equal to a third preset pressure, the first storage tank to provide hydrogen to the first hydrogen dispenser.
	Handa teaches a fuel flow control device comprising:
Wherein the method also uses a first hydrogen dispenser configured to fill a hydrogen storage cylinder of a user using hydrogen with hydrogen (Paragraph [0023]), wherein the gas storage pressure of the second storage tank is smaller than a filling pressure of the first hydrogen dispenser, and the gas storage pressure of the first storage tank is larger than or equal to the filling pressure of the first hydrogen dispenser, the method comprising: 
detecting a pressure of the hydrogen storage cylinder; and
controlling the second storage tank to provide hydrogen to the first hydrogen dispenser (Paragraphs [0023-0024]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Xu and Nagura to include the discharge pressure of the first compressor is larger than or equal to a gas storage pressure of the second storage tank as taught by Handa with the motivation to switch tanks when the tank reaches a predetermined limit. 
Xu and Nagura do not teach:
Wherein the gas storage pressure of the second storage tank is smaller than a filling pressure of the first hydrogen dispenser, and the gas storage pressure of the first storage tank is larger than or equal to the filling pressure of the first hydrogen dispenser, the method comprising: 
controlling, when the pressure of the hydrogen storage cylinder is equal to a third preset pressure, the first storage tank to provide hydrogen to the first hydrogen dispenser.
	Okuno teaches a gas supply system comprising:
Wherein the gas storage pressure of the second storage tank is smaller than a filling pressure of the first hydrogen dispenser, and the gas storage pressure of the first storage tank is larger than or equal to the filling pressure of the first hydrogen dispenser (Paragraph [0057]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Xu, Handa, and Nagura to include the discharge pressure of the first compressor is larger than or equal to a gas storage pressure of the second storage tank as taught by Okuno with the motivation to have different pressure ranges in each accumulator. 
Xu, Okuno, and Nagura do not teach:
Wherein the gas storage pressure of the second storage tank is smaller than a filling pressure of the first hydrogen dispenser, and the gas storage pressure of the first storage tank is larger than or equal to the filling pressure of the first hydrogen dispenser, the method comprising: 
controlling, when the pressure of the hydrogen storage cylinder is equal to a third preset pressure, the first storage tank to provide hydrogen to the first hydrogen dispenser.
	Takata teaches a hydrogen filling system comprising:
The filling pressure of the first hydrogen dispenser (Paragraph [0048]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Xu, Handa, Okuno, and Nagura to include the filling pressure of the first hydrogen dispenser as taught by Takata with the motivation to safely dispense hydrogen during operation., 
It also would have been obvious to a person having ordinary skill in the art that the storage banks of Xu can have the pressure ranges of Okuno to ensure that the second storage tank is smaller than the pressure of the first hydrogen dispenser and the first storage tank has a pressure higher than the filling pressure of the first hydrogen dispenser. 

The limitation “controlling, when the pressure of the hydrogen storage cylinder is equal to a third preset pressure, the first storage tank to provide hydrogen to the first hydrogen dispenser” is considered a contingent limitation (See MPEP 2111.04 II). The method step is not completed unless the condition of a third preset pressure is met. If it is not met, then the step is not completed. 

Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Utal (US 9377164 B2) teaches a compressed gas system comprising a first compressor, a first storage tank, a second storage tank, a first hydrogen dispenser, and a second hydrogen dispenser. 
	Killeen (US 20170314735 A1) teaches a supplying fuel device comprising a first compressor, a second compressor, a controller, a first storage tank, and a second storage tank.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373. The examiner can normally be reached Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753